Citation Nr: 1103389	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee anterior cruciate ligament (ACL) repair with 
allograft.

2.  Entitlement to an initial compensable evaluation for scar, 
right knee, status post-operative surgical repair.

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease ("GERD")/hiatal hernia.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 
1982, and from June 1986 to April 2008.

These matters come before the Board of Veterans' Appeal 
("Board") on appeal from a November 2008 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Pittsburgh, Pennsylvania, which increased the 
Veteran's evaluation for a right knee ACL tear to 10 percent, 
effective May 1, 2008; granted service connection for scar, right 
knee, status post-operative surgical repair, with a 
noncompensable evaluation, effective May 1, 2008; and granted 
service connection for GERD/hiatal hernia, with a noncompensable 
evaluation, effective May 1, 2008.  

In March 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the Pittsburgh RO.  
A transcript of the hearing has been associated with the 
Veteran's claims folder. 

The record reflects that, during the March 2010 hearing, the 
Veteran submitted additional evidence to the Board, accompanied 
by a waiver of initial review by the agency of original 
jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected disabilities are 
of greater severity than the current disability evaluations 
contemplate.  After a thorough review of the claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), VA 
has a duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  

Review of the claims folder reveals that the Veteran was afforded 
a VA general examination in June 2008.  Although the examiner 
noted that the Veteran presented with full range of motion of the 
right knee upon examination, the Veteran has since submitted a 
December 2009 treatment note from his private orthopedist, Dr. 
Spiro Papas, which indicates that he experiences substantial pain 
and instability in the joint, as well as decreased range of 
motion.  Dr. Papas further opined that the Veteran will probably 
require a complete right knee replacement in the future.  

Similarly, with regard to his GERD/hiatal hernia disorder, 
although the Veteran told the VA examiner that he did not 
experience nausea or vomiting, and only experienced heartburn 
(pyrosis) late in the day, he now claims to experience all of 
these symptoms.  In addition, he has recently provided a written 
statement from his private treating physician, Dr. Thomas 
Shetter, which states that his disorder is manifested by periodic 
nocturnal regurgitation, intermittent solid food dysphagia and 
periodic left upper quadrant abdominal discomfort.  See letter 
from Dr. Shetter, March 2010.  

The VCAA duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  However, the 
United States Court of Appeals for Veterans Claims ("Court") 
has held that a veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the disability 
has worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In this case, because the private medical evidence shows 
a possible worsening of his right knee disorder and his 
GERD/hiatal hernia, the Board concludes that another VA 
examination is warranted.

With regard to the Veteran's claim of entitlement to an increased 
initial evaluation for right knee scar, a review of the claims 
folder reveals that the VA examiner did not make any reference to 
a right knee scar, which the Veteran contends is a residual of 
his multiple right knee operations, and causes continuous pain.  
Moreover, the Veteran has asserted that, because the examiner 
failed to comment on his right knee scar, the VA examination was 
inadequate.  In this regard, the Board observes that the Court 
has held that once VA undertakes to provide an examination, it 
must be adequate or VA must notify the veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this case, because the VA examiner did not discuss 
the manifestations of the Veteran's right knee scar, the Board 
finds that a new examination is warranted.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 
(c)(4) (2010) (a medical examination or opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  

In addition, where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Therefore, while this case 
is in remand status, the RO should ensure that any additional VA 
treatment records since April 2007, specifically pertaining to 
treatment of the Veteran's right knee ACL repair, and any 
additional VA records since April 2008, pertaining to his right 
knee scar and GERD/hiatal hernia disorders, are obtained and 
associated with the claims file.

Finally, the Board observes that the claims folder does not 
contain any recent treatment records from Drs. Papas or Shetter.  
Accordingly, an attempt should be made to obtain up-to-date 
private treatment records from these physicians and any other 
providers who have treated the Veteran for any of the claimed 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment 
records pertaining to the Veteran's right 
knee ACL disorder, a right knee scar(s) and 
GERD/hiatal hernia since August 2009 and 
associate those records with the claims 
folder.  Any negative reply should be 
included in the claims folder.

2.  Send the Veteran a release form(s) and 
ask him to identify any private medical 
providers that have treated him for his right 
knee ACL disorder since April 2007 and 
GERD/hiatal hernia since April 2008.  Any 
records obtained should be included in the 
claims folder.  Any negative reply should be 
included in the claims folder.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his right knee scar(s).  The 
claims folder must be provided to the 
examiner in conjunction with the examination 
and the examiner must note that pertinent 
documents in the claims folder were reviewed.  
The examiner should elicit from the Veteran a 
complete history of his symptoms and 
treatment related to the condition and note 
that, in addition to the medical evidence, 
the Veteran's lay history has been 
considered.  The examiner is asked to 
specifically describe all manifestations of a 
right knee scar(s), to include any limitation 
of motion of the knee and whether any scar is 
painful on examination.  The examiner 
should specifically set forth all 
symptoms resulting from the scar only, 
and indicate whether any limitation of 
motion or function is due solely to the 
scar (as opposed to his separately-rated 
right knee ACL repair  with allograft).  The 
examiner should also specify the approximate 
area (in inches or centimeters) covered by 
the Veteran's scar(s).  All findings must be 
accompanied by a complete rationale.   

4.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his right knee ACL repair with 
allograft.  The claims folder must be 
provided to the examiner in conjunction with 
the examination and the examiner must note 
that pertinent documents in the claims folder 
were reviewed.  The examiner should elicit 
from the Veteran a complete history of his 
symptoms and treatment related to the 
condition and note that, in addition to the 
medical evidence, the Veteran's lay history 
has been considered.  All tests and studies 
deemed necessary should be conducted, 
including range of motion testing.  The 
examiner must comment regarding all symptoms 
shown upon examination that pertain to the 
service-connected disability, including 
orthopedic and neurological findings, with 
consideration of painful motion, functional 
loss due to pain, additional disability due 
to flare-ups, loss of power, weakness, a 
lower threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.40, 4.45 and 
4.46 (2010).  If motion is specifically 
limited by pain due to the service-connected 
disorder, the examiner must specify at what 
degree such pain is noted to begin for all 
ranges of motion tested.  All findings must 
be accompanied by a complete rationale.   

5.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his GERD/hiatal hernia.  The 
claims folder must be provided to the 
examiner in conjunction with the examination 
and the examiner must note that pertinent 
documents in the claims folder were reviewed.  
The examiner should elicit from the Veteran a 
complete history of his symptoms and 
treatment related to the condition and note 
that, in addition to the medical evidence, 
the Veteran's lay history has been 
considered.  All tests and studies deemed 
necessary should be conducted.  The examiner 
should address all manifestations of the 
disorder, to include whether such symptoms 
combine to produce considerable impairment of 
the Veteran's health.  All findings must be 
accompanied by a complete rationale.

6.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claims folder to ensure 
that the foregoing requested development has 
been completed and readjudicate the claims on 
appeal.  Such readjudication should also take 
into account whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

